Exhibit 99.1 LEGEND INTERNATIONAL HOLDINGS INC ANNOUNCES POSITIVE AND ROBUST RESULTS FROM WENGFU’S FEASIBILITY STUDY FOR LEGEND’S PARADISE PHOSPHATE PROJECT Melbourne Australia – July 23, 2010 – Legend International Holdings, Inc (OTCBB: LGDI) is pleased to announce the positive and robust results from the recently completed feasibility study for Legend’s Paradise Phosphate Project conducted by Wengfu Group Ltd of China (“Wengfu”). The results of the feasibility study have confirmed that development of the project is technically and economically viable. The financial model is robust across a number of market scenarios and Legend management believe that studies currently being conducted on project expansion will add significant further value. Highlights include: Ø Paradise Phosphate Project Feasibility Study completed on schedule confirming the technical and financial viability of the base case development scenario Ø US$11 billion total revenue over 30 years Ø US$2.6 billion total free cash flow after tax and capital Ø Pre-tax IRR of 25.5% Ø Pre-tax NPVof US$1.5 billion. Ø Average annual EBITDA of US$151 million Ø Average annual free cash flow after tax of US$113 million Ø US$210 DAP cash operating margin for 600ktpa production Ø Significant revenue boost of US$28.55 million per year from sale of aluminium fluoride by-product Ø Total capital cost of US$808.16 million (includes working capital) Ø Capital payback period of 5 years The feasibility study, as summarized in Table 1 below, outlines the base case for the project. A Feasibility Expansion Study on increased production scenarios is due for completion by the end of quarter 3, 2010. The financial summary below is based on a 100% project basis (ungeared). SUMMARY OF THE PARADISE FEASIBILITY STUDY RESULTS Summary Mineral Resource1 81Mt @ 18.1% P2O5 Mine Life +30 yrs Total DAP Production - 30 yrs 18Mt Total DAP/MAP/AlF3 Revenue Generated (30 yrs) US$11,046M Total Free Cash Flow (after tax and capital,30 yrs) US$2,647M Annual Production (DAP/MAP/AlF3) 600Kt MAP/DAP, 15Kt AlF3 Average Annual EBITDA US$151M Average Annual Free Cash after tax US$113M Development Capital US$808M *Capital Payback 5 yrs Life of Mine Average DAP Price (fob Townsville) US$531/t DAP Cash Operating Cost (fob Townsville) US$321.3/t DAP Cash Operating Margin US$209.7/t *Pre Tax IRR 25.5% *Pre Tax NPV8.0% US$1,527M *After Tax IRR 20.1% *After Tax NPV8.0% US$967M * DAP selling price and raw material input costs adjusted for inflation Table 1. Economic Summary of Paradise Feasibility Study Results The above summary of the Paradise feasibility study economics is most sensitive to the estimated long term DAP price. According to the financial model a 5% change in the estimated DAP price creates a 1.9% change in the after tax IRR (addition/subtraction of 1.9% to/from IRR of 20.1%) and an 18.7% change in the after tax NPV8.0% (addition/subtraction of US$180.6M to/from US$967M). However, these sensitivities assume that a change in the DAP price is unrelated to any changes in input raw materials i.e. it is reflecting a change in the value of phosphate or P2O5 only. In reality, changes in DAP price may be reflecting changes in sulfur and ammonia raw material inputs, and will therefore not affect the IRR or NPV in the exact order of magnitude stated above. Therefore any downside may not be as severe for lower DAP prices. Legend’s cash margin for producing 1 tonne of DAP is currently estimated at US$209.7 using the estimated cash operating costs of US$321.3/t and the long term estimated average of US$531/t fob Townsville. This cash margin is well above the US$180 cash margin that British Sulphur Consultants (A division of CRU Group) estimates is needed to justify the development of any new phosphate chemical complex. British Sulphur Consultants also estimate that a 736 ktpa DAP plant with a 350 ktpa P2O5 phosphoric acid plant and a captive 1.3 mtpa rock mine currently costs approximately US$750 million in development capital. This estimate is in line with the estimate reported in the Paradise feasibility study once capacity differences are taken into account and the beneficiation plant and aluminium fluoride plant is excluded. 1.FINANCE Wengfu will finalize their level of equity involvement and facilitation of financing after completion of the Feasibility Expansion Study due by the end of quarter 3, 2010. Legend has also been approached by a number of other international fertilizer industry corporations to discuss equity investment and financing assistance for development of the project. These discussions will be progressed aggressively over the next few months to ensure that project planning and execution remains on schedule. 2.PROJECT OVERVIEW The project base case is described as follows: Ø Mining of 1,250ktpa of high grade ore from Paradise North at an average head grade of 27.5% P2O5 for the first 5 years of operation before utilising a beneficiation plant located at Paradise South for the remaining +25 years of the +30 years total current mine life. Ø Dry screen ore to remove SiO2 and upgrade P2O5 content to give approximately 1,000ktpa of >29% P2O5. Paradise North ore may also be utilised earlier in the schedule as Direct Shipping Ore (DSO) but will require market prices to be approximately US$150/t fob Townsville. Ø Transport upgraded ore by road from Paradise North to Mt Isa Fertilizer Complex. Ø Direct acidulation in Legend’s phosphoric acid plant of upgraded ore to produce 300ktpa phosphoric acid using approximately 800ktpa of sulfuric acid (200ktpa sourced from local smelters and 600ktpa produced in Legend’s sulfuric acid plant, using imported sulfur). Ø Import of approximately 100ktpa of liquid ammonia (NH3) to combine with phosphoric acid in the ammonium phosphate plant to enable granulation of MAP and DAP in a ratio dependent on market conditions. Ø Production of 15ktpa of aluminium fluoride (AlF3) through Wengfu’s proprietary technology for their self-developed dry process. This marketable chemical product is used in the aluminium industry which currently has a strong demand both locally in Australia and in overseas markets. Ø Water for the phosphoric acid plant will be sourced from the Lake Julius water allocation. Water will be transferred from Lake Julius to Lake Moondarra via the existing transfer pipeline. An existing pumping station and new pipeline from Lake Moondarra to service phosphoric acid plant. Ø Power for phosphoric acid plant will come from the Ergon Energy eastern transmission line near Mica Creek Power Station. Ø Transport 600ktpa of MAP/DAP and 15ktpa aluminium fluoride in containers on flat bed rail wagons from Mt Isa to the Port of Townsville using 2 train sets. 3.MINERAL RESOURCES Legend has previously reported its Australian JORC compliant Mineral Resources1 and as of May 10, 2010 they total 392 million tonnes at 15.7% P2O5 across the Paradise and D-Tree deposits. This represents revalidation work conducted by Legend over the past 2 years on only approximately 25% of the known phosphate deposits which have been historically reported2 at 1,329 million tonnes at 16.2% P2O5 (Refer to Table 2 below). For the Paradise feasibility study, only the resources at Paradise North and Paradise South have been included in the study. All other resources at D-Tree, Lily & Sherrin Creek, Quita Creek and Highland Plains have been excluded from this feasibility study and will be available for future expansion plans. At Paradise North, to achieve the required head grade of 27.5% P2O5 before screening, a cut-off grade of 25% P2O5 will be used which reports 9 million tonnes at 27.6% P2O5. Current reported JORC resources1 for Paradise South stand at 72 million tonnes at 16.9% P2O5 and historically reported resources2are 293 million tonnes at 16.6% P2O5. Legend’s recent drilling program at Paradise South was designed to target 40 million tonnes of historical resource to delineate sufficient feed for the beneficiation plant for at least the first 10 years of operation. The results of the drilling program increased the expected resource by 80%. This increase is a direct result of Legend’s demonstrated ability to process medium grade phosphate rock through flotation beneficiation. Legend’s previous test work on flotation which culminated in the successful operation of a pilot plant in 2009 has allowed the resource to be modelled as a bulk mining operation with thick (average 10m) continuous seams of phosphate mineralization; amenable to recovery through flotation and able to produce a rock concentrate highly suitable for world market quality MAP/DAP manufacture. The recent drilling has also found that many historical drill holes did not fully penetrate the whole phosphate layer at Paradise South. Legend’s recent drilling has extended the thickness of the known phosphate layer thereby also increasing the resource tonnage when compared to the historical estimate. This has given Wengfu and Legend confidence that a 30 year mine life is conservative and that 50 years is a more likely scenario. For financial modelling purposes, and until Ore Reserves are estimated later this year, a 30 year mine life was used in the feasibility study. Table 3 below summarises the resource figures used in the Paradise feasibility study. Historic Estimates1 Current Estimates (Australian JORC 2004 Indicated + Inferred Mineral Resources)1 Deposit Classification Estimated million tonnes % P2O5 Estimated million tonnes % P2O5 % Historic Covered Paradise South
